              Case 2:20-cv-00603-JCC Document 11 Filed 05/20/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DANIEL F. LEBAK, for Himself, as a Private              CASE NO. C20-0603-JCC
     Attorney General, and/or On Behalf Of All
10
     Others Similarly Situated,                              MINUTE ORDER
11
                               Plaintiff,
12              v.

13   RING LLC,
14                             Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          Plaintiff has filed a notice of voluntary dismissal (Dkt. No. 10). Pursuant to Federal Rule
19   of Civil Procedure 41(a)(1)(A)(i), this notice is self-executing, and this action is DISMISSED
20   without prejudice and without an award of costs or attorney fees to either party. The Clerk is
21   directed to CLOSE this case.
22          DATED this 20th day of May 2020.
23

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C20-0603-JCC
     PAGE - 1
